Case 0:19-cv-62388-CMA Document 10 Entered on FLSD Docket 11/05/2019 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 0:19-cv-62388-CMA

  Howard Michael Caplan,

                 Plaintiff,

                 vs.

  P&R TROPICAR ENTERPRISES, INC., a
  Florida Profit Corporation, d/b/a Paul’s Auto
  Sales,
                Defendants.
  _______________________________/

                                 JOINT SCHEDULING REPORT

         Plaintiff, Howard Michael Caplan (“Plaintiff”) and Defendant, P&R TROPICAR

  ENTERPRISES, INC., d/b/a Paul’s Auto Sales (Plaintiff and Defendant are collectively referred

  to herein as the “Parties” and are individually referred to as a “Party”), pursuant to Rule 26(f) of

  the Federal Rules of Civil Procedure, Rule 16.1 of the Local Rules of the United States District

  for the Southern District of Florida, and this Honorable Court’s Order [DE 5] hereby submit the

  following Joint Scheduling Report.

  (1)    Likelihood of Settlement:

         The Parties believe that there is a reasonable likelihood of settlement. The Parties will

         immediately advise the Court of any settlement they reach.

  (2)    Likelihood of Appearance of Additional Parties:

         The Parties do not anticipate adding any additional parties at the present time.

  (3)    Proposed Limits on Time:

         (i)     To join other parties and to amend pleadings:

                 February 3, 2020
Case 0:19-cv-62388-CMA Document 10 Entered on FLSD Docket 11/05/2019 Page 2 of 6




        (ii)    To file and hear motions:

                March 19, 2020 (dispositive motions and Daubert motions, if any)

                March 19, 2020 (pretrial motions)

        (iii)   To complete discovery:

                December 18, 2019    The Parties shall disclose experts, expert witness

                                     summaries and reports, as required by Federal Rule of Civil

                                     Procedure 26(a)(2).

                December 18, 2019    The Parties shall exchange written lists containing the

                                     names and addresses of all witnesses intended to be called

                                     at trial. Only those witnesses listed shall be permitted to

                                     testify.

                January 17, 2020     The Parties shall exchange rebuttal expert witness

                                     summaries and reports; as required by Federal Rule of Civil

                                     Procedure 26(a)(2).

                March 27, 2020       The Parties shall complete all fact discovery.

                March 27, 2020       The Parties shall complete all expert discovery.

                January 3, 2020      The Parties shall select a mediator.

                April 7, 2020        The Parties shall complete mediation and file a mediation

                                     report with the Court.

                June 18, 2020        The Parties shall file their Joint Pretrial Stipulation.

                June 18, 2020        The Parties shall file their proposed findings of fact and

                                     conclusions of law.

                July 6, 2020         The Parties shall submit their deposition designations.
Case 0:19-cv-62388-CMA Document 10 Entered on FLSD Docket 11/05/2019 Page 3 of 6




  (4)   Proposals for the formulation and simplification of issues, including the elimination
        of frivolous claims or defenses, and the number and timing of motions for summary
        judgment or partial summary judgment.

        The Parties shall endeavor to simplify the issues throughout this action and via discovery

        and the filing of Motions for Summary Judgment which will not only serve to assist in

        the formulation and simplification of issues but may also eliminate certain claims and/or

        defenses.

  (5)   Necessity or Desirability of Amendment to the Pleadings

        Unknown at this time.

  (6)   The possibility of obtaining admissions of fact and of documents, electronically
        stored information or things which will avoid unnecessary proof, stipulations
        regarding authenticity of documents, electronically stored information or things,
        and the need for advance rulings from the Court on admissibility of evidence.

        The Parties reasonably anticipate that they will be able to stipulate to admissions of fact

        and to the authenticity of most, if not all, documents after discovery is closed. The Parties

        do not anticipate any need for the discovery of electronically stored information.

  (7)   Suggestions for the avoidance of unnecessary proof and of cumulative evidence.

        The Parties propose meeting in advance of trial during the Local Rule 16.1(d) conference

        to stipulate to the authenticity of documents, to the extent possible, and to stipulate to as

        many facts as possible. This should assist in eliminating the presentation of unnecessary

        proof and cumulative evidence at trial.

  (8)   Suggestions on the advisability of referring matters to a Magistrate Judge or
        master.

        The Parties consent to the referral of discovery matters only to the Magistrate Judge.

  (9)   A preliminary estimate of the time required for trial.

        The Parties estimate that this non-jury trial will last two to three (2-3) days.
Case 0:19-cv-62388-CMA Document 10 Entered on FLSD Docket 11/05/2019 Page 4 of 6




  (10)   Requested date or dates for conferences before trial, a final pretrial conference, and
         trial:

         June 16, 2020            Deadline for pre-trial disclosures and meeting of counsel, pursuant

                                  to Local Rule 16.1(d).

         July 14, 2020            Calendar Call.

         July 20, 2020            Beginning of two-week trial docket.

  (11)   Any other information

         None at this time.

  (12)   Whether the trial will be jury or non-jury.

         This matter shall be adjudicated via a non-jury trial.

  (13)   An outline of the legal elements of each claim and defenses raised by the pleadings:

         1. Whether certain elements of the subject facility fail to comply with the ADA’s

            requirements.

         2. Whether Defendants are liable for the alleged ADA violations.

  (14)   A good faith estimate of the specific dollar valuation of actual damages and other
         relief at issue:

         There is no specific dollar valuation of actual damages as this is a claim for declaratory

         and injunctive relief.

  (15)   The need for variance from the discovery limitations imposed by Local Rules and/or
         the Federal Rules of Civil Procedure, including the grounds supporting the
         requested variance.

         None at this time.

  Joint Proposed Scheduling Order: A proposed scheduling order is attached to this report.

  Case Management Track:                 The Parties believe that an expedited track is appropriate

                                         for this case.
Case 0:19-cv-62388-CMA Document 10 Entered on FLSD Docket 11/05/2019 Page 5 of 6




        Respectfully submitted,

        Ronald Stern
        Ronald Stern, Esq.
        Florida Bar No. 10089
        The Advocacy Law Firm, P.A.
        1250 E. Hallandale Beach Blvd.
        Suite 503
        Hallandale, Florida 33009
        Telephone: (954) 639-7016
        Facsimile: (954) 639-7198
        Email: ronsternlaw@gmail.com
        Attorney for Plaintiff

        Jesse I. Unruh
        Jesse I. Unruh, Esq.
        Florida Bar No. 93121
        JET DOT LAW, PLLC
        12249 Science Drive, Suite 155
        Orlando, FL 32826
        Telephone: (407) 494-0135
        Email: jesse@jet.law
        Attorney for Defendant
Case 0:19-cv-62388-CMA Document 10 Entered on FLSD Docket 11/05/2019 Page 6 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 0:19-cv-62388-CMA
  Howard Michael Caplan,

                 Plaintiff,

                 vs.

  P&R TROPICAR ENTERPRISES, INC., a
  Florida Profit Corporation, d/b/a Paul’s Auto
  Sales,

            Defendants.
  _______________________________/

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 5, 2019, I electronically filed the foregoing
  document with the Clerk of Court using CM/ECF. I also certify that the aforementioned
  documents are being served on all counsel of record, corporations, or pro se parties identified on
  the attached Service List in the manner specified and documents will be served either via
  transmission of Notices of Electronic Filing generated by CM/ECF or Via U.S. Mail for those
  counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.

  By: Ronald Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Blvd., Ste. 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff, Howard Michael Caplan
